 
 
Exhibit 10.6
 
Execution Version
 






 
THIRD AMENDMENT AGREEMENT
 


THIRD AMENDMENT AGREEMENT (this “Agreement”) dated as of March 5,
2013 by and among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca
Foods, LLC (collectively, the “Borrowers”), (2) Marion Foods, Inc., Lebanon
Valley Cold Storage, LLC. Lebanon Valley Cold Storage, LP and Independent Foods,
LLC (collectively, the “Guarantors”), (3) the financial institutions party to
the Loan and Security Agreement (as defined below) as lenders
(collectively, the “Lenders” and individually, a “Lender”), and (4)
Bank of America, NA. (“Bank of America”) as agent (the “Agent”)
for the Lenders and as Issuing Bank with respect to a certain Second Amended and
Restated Loan and Security
Agreement dated as of July 20, 2011, by and among the Borrowers, the Guarantors, the Lenders,the Agent, the Issuing Bank and RBS Citizens,N.A, as Syndication Agent, as amended by that
certain First Amendment Agreement dated as of August 1,
2011 and by that certain Second Amendment Agreement dated as of
December 20, 2012 (as amended, the “Loan and Security Agreement”).
 


WITNESSETH:
 


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan
and Security Agreement in order to, among other things, provide for an
increase in Commitments in the aggregate principal amount
of $50,000,000 (the “Commitment Increase”); and
 


WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.
 


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 


§1. Definitions. Capitalized terms used herein without definition that are
defined in the Loan and Security Agreement shall have the same meanings herein
as therein.
 


§2. Ratification of Existing Agreements. All of the Obligors’ obligations and
liabilities to the Agent, the Issuing Bank and the Lenders as evidenced by or
otherwise arising under the Loan and Security Agreement, the Notes and the other
Loan Documents, are, by each Obligor’s execution of this Agreement, ratified and
confirmed in all respects. In addition, by each Obligor’s execution of this
Agreement, each of the Obligors represents and warrants that no Obligor has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.
 


§3. Representations and Warranties. Each of the Obligors hereby represents and
warrants to the Agent, the Issuing Bank and Lenders that all of the
representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof; except to
the extent that such representations and warranties relate expressly to an
earlier date.








 


 
 

--------------------------------------------------------------------------------

 

 
§4. Conditions Precedent. The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
 


(a)  Representations and Warranties. All of the representations and warranties
made by the Obligors herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except as provided in §3 hereof
 


(b)  Performance; No Event of Default. The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof’ and there
shall exist no Default or Event of Default.
 


(c) Fees and Expenses.
 


(i)  Upfront Fees. The Borrowers shall have paid to the Agent, for the benefit
of the Lenders, a fee of $62,500 (0.125% of the Commitment Increase). Such fee
shall be for the Lenders’ participation in the Commitment Increase, shall be
allocated to each such Lender based on the amount of each such participating
Lender’s increase amount, and shall be earned and due and payable in full on the
date hereof
 


(ii)  Other Fees and Expenses. The Borrowers shall have paid to the Agent the
reasonable fees and expenses of counsel to the Agent in connection with the
preparation of this Agreement.
 


(d) Delivery.
 


(i) This Agreement.                            The Obligors, the Agent, the
Issuing Bank and the Required Lenders shall have executed and delivered this
Agreement.
 


(ii)  Notes. Notes shall have been executed by the Borrowers and delivered to
each Lender that requests the issuance of a new Note.
 


(iii)  Officer‘s Certificates. The Agent shall have received a certificate of a
duly authorized officer of each Obligor (A) certifying that (1) attached copies
of such Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown or (2) there have been no changes to
such Organic Documents since the Effective Date; (B) certifying that an attached
copy of resolutions authorizing execution and delivery of this Agreement is true
and complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Agreement; (C) certifying to the title,
name and signature of each Person authorized to sign this Agreement; and (D)
attaching a good standing certificate for such Obligor, issued by the Secretary
of State or other appropriate official of such Obligor’s jurisdiction of
organization.
 


(iv)  Senior Officer s Certificates The Agent shall have received certificates,
in form and substance satisfactory to it, from a knowledgeable Senior Officer of
each
 




 
 
 

--------------------------------------------------------------------------------

 

 
Borrower certifying that, as of the date hereof after giving effect to the
Commitment Increase and the transactions hereunder, (i) no Default or Event of
Default exists; (ii) the representations and warranties of each Obligor in the
Loan Documents are true and correct (except for representations and warranties
that expressly relate to an earlier date); (iii) all conditions precedent in any
other Loan Document have been satisfied; and (iv) no event has occurred or
circumstance exists that has or could reasonably be expected to have a Material
Adverse Effect.
 


(v)  Other Documents. In addition, the Obligors shall have executed and
delivered such further instruments and taken such further action as the Agent
and the Lenders may have reasonably requested, in each case further to effect
the purposes of this Agreement, the Loan and Security Agreement and the other
Loan Documents.
 


§5. Amendment to the Loan and Security Agreement. Schedule 1.1 to the Loan and
Security Agreement is hereby amended by deleting such Schedule 1.1 in its
entirety and replacing it with the Schedule 1.1 attached hereto.
 


§6. Miscellaneous Provisions.
 


(a)  Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Loan and Security Agreement,
the Notes and the other Loan Documents shall remain the same. The Loan and
Security Agreement, as amended hereby, shall continue in full force and effect,
and this Agreement and the Loan and Security Agreement, shall be read and
construed as one instrument.
 


(b)  THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 


(c)  This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought. A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.
 


[Intentionally Left Blank - Signature Page Follows]
 




























 
3
 
A/75389296.5




 



 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have duly executed this Third Amendment
Agreement as of the date first set forth above,
 


                                                                      SENECA
FOODS CORPORATION
 




By:/s/Timothy J. Benjamin
                                                                       
Name: Timothy J. Benjamin
                                                                      
Title:  Chief Financial Officer
 


                                                                        SENECA
SNACK COMPANY
 




                                                                       
By:         /s/Timothy J. Benjamin
                                                                       
Name: Timothy J. Benjamin
                                                                      
Title:           Treasurer
 


                                                                       SENECA
FOODS, LLC
 




                                                                        By:         /s/Timothy
J. Benjamin
                                                                       
Name: Timothy J. Benjamin
Title:           Treasurer


                                                                        MARION
FOODS, INC.
 


                                                                        By:
/s/Timothy J. Benjamin
                                                                       
Name: Timothy J. Benjamin
Title:           Treasurer


                                                                       LEBANON
VALLEY COLD STORAGE LLC


 


By:/s/John D. Exner


Name:            John D. Exner
Title:           Assistant Secretary
 


                                                                          
LEBANON VALLEY COLD STORAGE, LP
                                                                          
By; Lebanon Valley Cold Storage, LLC,
its General Partner
 


By:/s/John D. Exner


Name:            John D. Exner
Title:           Assistant Secretary






(Signature Page to Third Amendment Agreement)


 





 
 

--------------------------------------------------------------------------------

 

 
                                                                                           
INDEPENDENT FOODS, LLC


 


                                                                  
                         By: /s/Timothy J. Benjamin
                                                                         
                  Name: Timothy J. Benjamin
                                                                                          
 Title:           Manager






















































































[Signature Page to Third Amendment Agreement]

 
 

--------------------------------------------------------------------------------

 



 
 


 
BANK OF AMERICA, N.A.,
 
as Agent, Lender and Issuing Bank


 


                                                                     By:
/s/Edgar Ezerins
 
Name:
Edgar Ezerins

 
Title:
Senior Vice President















































(Signature Page to Third Amendment Agreement)
 



 
 

--------------------------------------------------------------------------------

 



 
 
 
RBS CITIZENS BUSINESS CAPITAL, a division of RBS ASSET FINANCE, INC.,
 a subsidiary of RBS CITIZENS, N.A., as a Lender
 
 






 
By: /s/John D. Bobbin
Name  John D. Bobbin
Title: Vice President
 


 


 


 


 


 


 


 


 






 


























(Signature Page to Third Amendment Agreement)




 
 
 

--------------------------------------------------------------------------------

 




 


 
 
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

 






By: /s/Jon M.
Fogle                                                                          
Name: Jon M. Fogle
Title: Vice President








 














 






















 














(Signature Page to Third Amendment Agreement)


 
 

--------------------------------------------------------------------------------

 



 
 


 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
                        By: /s/Lisa Freeman
 
                         Name: Lisa Freeman
                        Title:               Svp


























































































 


(Signature Page to Third Amendment Agreement)

 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, N.A, as a Lender
 


 
By: /s/Krista Wade  
Name: Krista Wade
               Title Authorized Signatory






 
 
 

 












































(Signature Page to Third Amendment Agreement)




 



 
 

--------------------------------------------------------------------------------

 



 
 
BMO HARRIS BANK NA., as a Lender
 


 


 
By: /s/Quinn Heiden
 
Name: Quinn Heiden
Title: Vice President












































































































 


(Signature Page to Third Amendment Agreement)
 


 



 
 

--------------------------------------------------------------------------------

 



 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender


 


By:               /s/Philip A.
Carfora                                                         
Name      Philip A. Carfora
Title:  Duly Authorized
Signatory                                                          










































































































 


[Signature Page to Third Amendment Agreement

 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1
 
to
 
Second Amended and Restated Loan and Security Agreement
                     
COMMITMENTS OF LENDERS
                                         
Lender
 
Commitment for the period from April 1 through and including July 31 of each
year
   
Commitment for the period from August 1 through and including March 31 of each
year
   
Percentage of Aggregate Commitments of all Lenders
 
Bank of America, NA
  $ 78,750,000     $ 105,000,000       26.250000000 %
RBS Citizens Business Capital, a division of RBS Asset Finance, Inc.. a
subsidiary of RBS Citizens, NA.
  $ 45,000,000     $ 60,000,000       15.000000000 %
Coöperatieve Centrale Ralffeisen­ Boerenleen bank B .A., “Rabobank Nederland”,
New York Branch
  $ 46,500,000     $ 62,000,000       15.500000000 %
Manufacturers and Traders Trust Company
  $ 34,500,000     $ 46,000,000       11.500000000 %
U.S. Bank National Association
  $ 36,000,000     $ 48,000,000       12.000000000 %
Wells Fargo Bank, N.A.
  $ 26,250,000     $ 35,000,000       8.750000000 %
BMO Harris Bank N.A.
  $ 19,500,000     $ 26,000,000       6.500000000 %
General Electric Capital Corporation
  $ 13,500,000     $ 18,000,000       4.500000000 %                          
Total
  $ 300,000,000     $ 400,000,000       100 %                          


 
 

--------------------------------------------------------------------------------

 
